DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
No priority is claimed.
Information Disclosure Statement
No IDS is filed.
Claim Status
Claims 1-15 are pending.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 9, second paragraph). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20200300599 A1
Andrews et al. hereinafter Andrews
US 8794058 B2
Bigot et al. hereinafter Bigot


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Andrews.
With respect to claim 1, Andrews discloses a tire with a device that is designed to check a condition of the tire or a road (Title: Non-Invasive Thickness Measurement Using Capacitance Measurement; Fig. 1, tire 10), wherein 
said device includes a first electrode and a second electrode that are fixed to internal surface of the tire (¶[0021] discloses the first and second pads 52,54 are permanently affixed to a surface 12 (internal surface) of the material (tire) 10), and an oscillator that is electrically connected to the electrodes so that capacitance between the electrodes affects frequency of the oscillator (¶[0023] discloses the control circuit 68 may use an oscillator based approach to measure the capacitance. The control circuit 68 may include a capacitance monitoring (sub) circuit 64 like that shown in FIG. 3); wherein changes in the frequency of the oscillator can be used to identify the condition of the tire or the road (¶[0023] discloses this frequency f may then be used by the control circuit 68 to calculate the capacitance C based on the equation noted above. Then, based on the determined capacitance, the control circuit 68 is able to determine the thickness and/or thickness change of the material).
With respect to claim 3, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 1, wherein said electrodes are fixed to a specific section on said internal surface of the tire  where outer side of said specific section does not come into contact with a road while driving a vehicle in which said tire is installed (Fig. 1 illustrates 52 and 54 are affixed to in the internal surface of the tire and outer side of said specific section does not come into contact with a road), and wherein said changes in said frequencies of said oscillator can be used to detect and calculate wear and tear of the tire (¶[0023] discloses control circuit 68 to calculate the capacitance C based on the equation noted above. Then, based on the determined capacitance, the control circuit 68 is able to determine the thickness and/or thickness change of the material).
With respect to claim 4, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 1, wherein a distance between said first electrode to said second electrode that can be changed as a results of wear and tear of the tire can change frequencies of said oscillator whereby said frequencies changes can be used to detect and calculate wear and tear of the tire (see Fig. 1 and ¶[0022] The control circuit 68 generates the signal S to be applied to the signal pad 54, and determines the capacitance C of the capacitor 70 (jointly, the first and second pads 52,54, and the material 10) based on the response of the capacitor 70 to the signal S. The control circuit 68 then determines the thickness of the material 10 based on the determined capacitance).
With respect to claim 7, Andrews discloses a tire with a device for measuring tire thickness(Title: Non-Invasive Thickness Measurement Using Capacitance Measurement; Fig. 1, tire 10), wherein said device includes a plurality of electrodes that are fixed to internal surface of the tire(¶[0021] discloses the first and second pads 52,54 are permanently affixed to a surface 12 (internal surface) of the material (tire) 10), a switching system (A/B switch 69) and an oscillator (signal generator 62 generates an oscillating signal); wherein the switching system is designed to electrically connect(Fig. 4, electrical connection), on different occasions, different two adjacent electrodes from said plurality of electrodes to the oscillator (Fig. 4 illustrates the A/B switch 69 may be used to switch between the sensor assemblies 50,50′ to the signal generator 62); wherein oscillator frequencies correlated to adjacent electrodes or ratios between frequencies of the oscillator that are correlated to different pairs of electrodes can be used to detect and calculate changes in thickness of the tire and changes in a depth of treads in the tire (¶[0030] discloses the A/B switch 69 may be used to switch between the sensor assemblies 50,50′ so that the same main circuit 60 may be used to determine the thickness at two different locations without being moved).
With respect to claim 9, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 1, wherein said oscillator is kind of a Ring Oscillator, Colpitts Oscillator, Pierce Crystal Oscillator, CMOS Crystal Oscillator, Microprocessor Oscillator, Hartley Oscillator, RC Oscillator, Wien Bridge Oscillator, or Twin-T Oscillator or 555 timer chip configured as an oscillator (¶[0023] discloses the capacitance monitoring circuit 64, the capacitor 70 has a capacitance C. This capacitance C is connected to a timer circuit of a type known as a “555” timer).
With respect to claim 11, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 3, wherein said oscillator is kind of a Ring Oscillator, Colpitts Oscillator, Pierce Crystal Oscillator, CMOS Crystal Oscillator, Microprocessor Oscillator, Hartley Oscillator, RC Oscillator, Wien Bridge Oscillator, or Twin-T Oscillator or 555 timer chip configured as an oscillator (¶[0023] discloses the capacitance monitoring circuit 64, the capacitor 70 has a capacitance C. This capacitance C is connected to a timer circuit of a type known as a “555” timer).
With respect to claim 12, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 4, wherein said oscillator is kind of a Ring Oscillator, Colpitts Oscillator, Pierce Crystal Oscillator, CMOS Crystal Oscillator, Microprocessor Oscillator, Hartley Oscillator, RC Oscillator, Wien Bridge Oscillator, or Twin-T Oscillator or 555 timer chip configured as an oscillator (¶[0023] discloses the capacitance monitoring circuit 64, the capacitor 70 has a capacitance C. This capacitance C is connected to a timer circuit of a type known as a “555” timer).
With respect to claim 14, Andrews discloses tire with a device for measuring tire thickness according to claim 7, wherein said oscillator is kind of a Ring Oscillator, Colpitts Oscillator, Pierce Crystal Oscillator, CMOS Crystal Oscillator, Microprocessor Oscillator, Hartley Oscillator, RC Oscillator, Wien Bridge Oscillator, or Twin-T Oscillator or 555 timer chip configured as an oscillator (¶[0023] discloses the capacitance monitoring circuit 64, the capacitor 70 has a capacitance C. This capacitance C is connected to a timer circuit of a type known as a “555” timer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Bigot.
With respect to claim 2, Andrews discloses the tire with a device that is designed to check a condition of the tire or a road according to claim 1, wherein said changes in said frequency of said oscillator can be used to detect and calculate changes in thickness of the tire and changes in depth of treads on external side of the tire (¶[0023] discloses based on the determined capacitance, the control circuit 68 is able to determine the thickness and/or thickness change of the material).
Andrews discloses all the claimed subject matter except measuring changes in the depth of treads on external side of the tire using sensors.
Bigot invention related to a device for measuring the tread depth of a motor vehicle tire discloses measuring changes in the depth of treads on external side of the tire using sensors imbedded within a tire (col. 3 lines 52 to last).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andrews with the teachings of Bigot so that Andrews invention will have a mechanism to detect tread depth as disclosed in Bigot’s invention for the predicable benefit of determining the usable life of a tire.            
With respect to claim 10, Andrews and Bigot disclose the tire with a device that is designed to check a condition of the tire or a road according to claim 2 above. Andrews further discloses said oscillator is kind of a Ring Oscillator, Colpitts Oscillator, Pierce Crystal Oscillator, CMOS Crystal Oscillator, Microprocessor Oscillator, Hartley Oscillator, RC Oscillator, Wien Bridge Oscillator, or Twin-T Oscillator or 555 timer chip configured as an oscillator (¶[0023] discloses the capacitance monitoring circuit 64, the capacitor 70 has a capacitance C. This capacitance C is connected to a timer circuit of a type known as a “555” timer).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 13 is objected based on its dependency on objected claim 5.
The references separately or in combination fails to teach said electrodes are fixed to a specific section on said internal surface of the tire where there is a tread on outer side of said specific section, whereby a section of the tread that can be in contact with the road at any given moment can be filled with material according to the road conditions in a way that affects the capacitance between said electrodes when they are on the section adjacent to the road and consequently changes the frequencies of the oscillator; wherein the change in the oscillator frequency can be used to detect that material clings and accumulates on the tire, or fills the tread and to calculate the material level inside the tread, or to identify the material that fills the tread.
Claims 6 and 8 are allowed. 
Claim 15 is allowed as it depends on allowed claim 8.
With respect to claim 6, the references separately or in combination fails to teach wherein a first terminal of the alternating power source is electrically connected to a first terminal of the inductor, and a second terminal of the alternating power source is electrically connected to the second electrode; wherein a second terminal of the inductor is electrically connected to the first electrode; wherein the alternating power source can induce electrical voltage at varying frequencies in a way that enable the measuring device to detect a peak of the alternating voltage on the electrodes, or induce a voltage or current pulse that causes an alternating current to flow between a capacitance formed between the electrodes and the inductor in a certain oscillating frequency and wherein changes in said peak alternating voltage or changes in a frequency of said alternating current can be used to detect and calculate changes in thickness of the tire and changes in depth of treads on outer side of the tire with the specific details of claim 6.
With respect to claim 8, the references separately or in combination fails to teach when the tire is coated by a layer of material according to the road condition or when the tread section that is in contact with the road at any given moment is at least partly filled with the material according to the road conditions; wherein said material can affects the capacitance between at least two adjacent electrodes from said different two adjacent electrodes and consequently change the frequency of the oscillator and wherein the change of the oscillator frequency can be used to detect that material clings and accumulates on the tire, or fills the tread and to calculate the material level inside the tread, or to identify the material that fills the tread with the specific detail of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861             


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861